DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 06/18/2019, have been considered.

Drawings
The drawings filed on 03/08/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 2A, 2B, 3, and 6 include charts and graphs, and so forth that appear pixelated, blurred, and/or are otherwise not clear.  For instance, each of FIGS. 2A-3 contain charts and graphs which are almost entirely pixelated and unreadable. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, line 9 of claim 1 recites the phrase “calculating a ratio the second β-hCG value…”  Applicant is suggested to amend claim 1 to recite: -- calculating a ratio of the second β-hCG value--.  Correction is required.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A computer-implemented method of estimating a probability of ectopic pregnancy in a subject, the computer-implemented method comprising: receiving a parameter set comprising: a first β-human chorionic gonadotropin (β-hCG) value generated using a first sample from a subject; and a second β-human chorionic gonadotropin (β-hCG) value generated using a second sample from a subject, wherein the second sample is obtained between about 36 hours and about 72 hours after the first sample; calculating a ratio the second (β-hCG value to the first β-hCG value to produce an augmented parameter set comprising: the first β-hCG value; and the ratio of the second (β-hCG value to the first β-hCG value; and solving a generalized additive model for a probability of ectopic pregnancy in the subject based the augmented parameter set, wherein the generalized additive model was previously backfit with a data set of subject data including the augmented parameter set for each subject in the data set; thereby estimating the probability of ectopic pregnancy in the subject.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “calculating a ratio [sic] the second…”  (see, for example, FIG. 4; pg. 6, ln 18-19, of the instant specification), and “solving a generalized additive model for a probability of ectopic pregnancy in the subject based the augmented parameter set…”  (see, for example, FIG. 4; pg. 6, ln 20-28, of the instant specification).  
What remains of the claimed method is merely a data input step “receiving a parameter set…” (see FIG. 4; pg. 6, ln 1-10, of the instant specification), and a data input step “thereby estimating the probability of ectopic pregnancy in the subject…” (see FIG. 5; pg. 11, ln 8-18, of the instant specification), each of which is set forth at a highly generic level and which comprises an insignificant extra-solution” activity, where the step of “estimating the probability of ectopic pregnancy comprises an insignificant post-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the estimated the probability of ectopic pregnancy.
Under Step 2B, since the only step outside the judicial exception is are generic data processing and receiving steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-19 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WIPO | PCT Patent Publication WO 2016/001613 A1, to Iles et al., discloses a method of estimating a probability of ectopic pregnancy in a subject and spontaneous miscarriage is described, by measuring the levels of markers, especially hCG and CA-125 which have been found to be characteristic of these conditions.
U.S. Patent 7198954 B1, to O'Connor et al., discloses a method of predicting pregnancy outcome in a subject by determining the amount of an early pregnancy associated molecular isoform of hCG in a sample. The present invention further provides a method for determining the amount of early pregnancy associated molecular isoforms of human chorionic gonadotropin (hCG) in a sample.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864